DISMISS and Opinion Filed September 3, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00584-CV

                    MIIDDLE INC., Appellant
                              V.
   PULSAR, INC., KEITH LILJESTRAND, INDIVIDUALLY, CRAIG
  NEALY, INDIVIDUALLY, AND D/B/A GLOBAL CHANNEL SALES,
 CRISTINA FRIERI DEL CASTILLO, AND EFO MANAGEMENT, LLC,
                           Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-07303

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                            Opinion by Justice Reichek
      Before the Court is appellees’ August 21, 2020 motion to dismiss this appeal

for want of prosecution. Our records show that the filing fee, docketing statement,

and the clerk’s record in this case are past due. By postcard dated June 5, 2020, we

notified appellant the $205 filing fee was due. We directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so

would result in dismissal of the appeal. Also by postcard dated June 5, 2020, we

informed appellant the docketing statement in this case was due. We cautioned
appellant that failure to file the docketing statement within ten days might result in

the dismissal of this appeal without further notice. By letter dated July 10, 2020, we

informed appellant the clerk’s record had not been filed because appellant had not

paid for the clerk’s record. We directed appellant to provide, within ten days, (1)

verification of payment or arrangements to pay for the clerk’s record, or (2) written

documentation that appellant had been found entitled to proceed without payment of

costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee,

provided the required documentation, or otherwise corresponded with the Court

regarding the status of this appeal.

      Accordingly, we grant appellees’ motion and we dismiss this appeal. See

TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


200584F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MIIDDLE INC., Appellant                      On Appeal from the 116th Judicial
                                             District Court, Dallas County, Texas
No. 05-20-00584-CV          V.               Trial Court Cause No. DC-18-07303.
                                             Opinion delivered by Justice
PULSAR, INC., KEITH                          Reichek. Justices Whitehill and
LILJESTRAND, INDIVIDUALLY,                   Pedersen, III participating.
CRAIG NEALY, INDIVIDUALLY,
AND D/B/A GLOBAL CHANNEL
SALES, CRISTINA FRIERI DEL
CASTILLO, AND EFO
MANAGEMENT, LLC, Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

      It is ORDERED that appellees PULSAR, INC., KEITH LILJESTRAND,
INDIVIDUALLY, CRAIG NEALY, INDIVIDUALLY, AND D/B/A GLOBAL
CHANNEL SALES, CRISTINA FRIERI DEL CASTILLO, AND EFO
MANAGEMENT, LLC recover their costs of this appeal from appellant MIIDDLE
INC..


Judgment entered September 3, 2020




                                       –3–